Title: To James Madison from Thomas Jefferson, 29 July 1807
From: Jefferson, Thomas
To: Madison, James



New Haven July 29, 1807

The President of the United States of America, To James Madison Esqr. of Orange County, in the State of Virginia, Greeting.
You are hereby commanded to appear before the Judges of the Court of the United States for the 2nd. Circuit at the City of Hartford in the District of Connecticut, within Said circuit on the Seventeenth day of September, next to testify, and the truth, to Say on behalf of Azel Backus of the town of Bethlehem and County of Litchfield in the State of Connecticut, in a Certain Matter of Controversy in the Said Court depending and undetermined between the United States and Said Backus.
And this you Shall in no wise omit under the penalty of the Law.
Witness the Honble. John Marshall Esq.
Chief Justice of the Supreme Court of the United States
At New Haven this 29th. day of July AD 1807.

H: W: EdwardsClka Copy W Clark


